Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 1 of 18 PageID #:8095




                  EXHIBIT A
 Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 2 of 18 PageID #:8096   1




 1                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
 2                                EASTERN DIVISION

 3     STATE OF ILLINOIS,                  ) Docket No. 17 CV 6260
                                           )
 4                      Plaintiff,         ) Chicago, Illinois
                                           ) January 26, 2021
 5               v.                        ) 9:53 A.M.
                                           )
 6     CITY OF CHICAGO,                    )
                                           )
 7                    Defendant            )
                       TRANSCRIPT OF PROCEEDINGS - Status
 8                  BEFORE THE HONORABLE ROBERT M. DOW, JR.

 9     APPEARANCES:

10     For the Plaintiff:            OFFICE OF THE ATTORNEY GENERAL
                                     BY:  MR. CHRISTOPHER G. WELLS
11                                        MS. MARY GRIEB
                                     100 West Randolph Street
12                                   Eleventh Floor
                                     Chicago, Illinois 60601
13                                   (312)-814-6141
                                     cwells@atg.state.il.us
14
       For the Defendant:            TAFT STETTINIUS & HOLLISTER LLP
15                                   BY:  MR. ALLAN T. SLAGEL
                                     111 East Wacker Drive
16                                   Suite 2800
                                     Chicago, Illinois 60601
17                                   (312)527-4000
                                     aslagel@taftlaw.com
18
                                     CHICAGO DEPARTMENT OF LAW
19                                   MS. TYEESHA DIXON
                                     121 North Lasalle Street
20                                   Suite 600
                                     Chicago, Illinois 60602
21                                   (312) 744-1806
                                     tyeesha.dixon@cityofchicago.org
22
       For the Intervenor:           ASHER, GITTLER & D'ALBA, LTD.
23                                   BY:   MR. JOEL A. D'ALBA
                                     200 West Jackson Boulevard
24                                   Suite 1900
                                     Chicago, Illinois 60606
25                                   (312)263-1500
                                     jad@ulaw.com
 Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 3 of 18 PageID #:8097   2




 1     For the Independent
       Monitor:                      SCHIFF & HARDIN
 2                                   MS. MAGGIE HICKEY
                                     INDEPENDENT MONITOR
 3                                   BY:  MS. MEREDITH R.W. DECARLO
                                     233 South Wacker Drive
 4                                   Suite No. 7100
                                     Chicago, Illinois 60606
 5                                   mdecarlo@schiffhardin.com

 6     For the Coalition:            CIVIL RIGHTS AND POLICE ACCOUNTABILITY
                                     PROJECT
 7                                   BY:   MR. CRAIG B. FUTTERMAN
                                     Mandel Legal Aid Clinic
 8                                   University of Chicago
                                     6020 North University Avenue
 9                                   Chicago, Illinois 60637
                                     futterman@uchicago.edu
10
                                     COMMUNITY JUSTICE AND CIVIL RIGHTS
11                                   CLINIC
                                     BY:  MS. SHEILA A. BEDI
12                                   357 East Chicago Avenue
                                     Northwestern University Law School
13                                   Chicago, Illinois 60611
                                     Sheila.Bedi@law.northwestern edu
14
                                     ACLU OF ILLINOIS
15                                   BY:  MS. NUSRAT CHOUDHURY
                                          MS. ELIZABETH JORDAN
16                                   150 North Michigan Avenue
                                     Suite No. 600
17                                   Chicago, Illinois 60601

18
                                     EQUIP FOR EQUALITY
19                                   BY:  MS. AMANDA ANTHOLT
                                     20 North Michigan Avenue
20                                   Suite 300
                                     Chicago, Illinois 60602
21

22     ALSO PRESENT:                 MS. VANESSA DELVIA

23

24

25
 Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 4 of 18 PageID #:8098   3



 1                 (The following proceedings were had telephonically.)

 2                 THE CLERK:     Okay.   The next case is going to be 17
 3     Civil 6260.     State of Illinois versus The City of Chicago.

 4                 THE COURT:     Okay.   Good morning.       I'm going to have to
 5     take attendance here since I can't see anybody.               And, in fact,
 6     I'm about to pull into the parking garage in the federal

 7     building here, so if you all can hang for about three minutes,
 8     as soon as I get out of the parking garage, I will jump back on

 9     the call.     But if you can hang on for three minutes, then I
10     will be in my office by then with all of my calendars open.                      Is

11     that okay for everybody to hold tight for three minutes?
12                 ALL ATTORNEYS:     Yes, your Honor.
13                 THE COURT:     Okay.    I will call back in three minutes

14     when I get out of the garage.          Thank you.
15          (Brief recess.)

16                 THE CLERK:     17 Civil 6260, State of Illinois versus
17     City of Chicago.
18                 THE COURT:     Okay.   Good morning, everybody.         Thank you

19     so much for your patience.          I knew as soon as I went
20     underground, I was going to lose you anyway, but now that I'm

21     in my office, it is much better.           So I am going to take
22     attendance to see who is on.          So who's on for the Attorney

23     General, please?
24                 MR. WELLS:     Good morning, your Honor.         Chris Wells for
25     the State of Illinois.
 Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 5 of 18 PageID #:8099   4



 1                THE COURT:      Okay.   Mr. Wells, anybody else in your

 2     office?    Oh, go ahead.
 3                MS. GRIEB:      Good morning, your Honor.         Mary Grieb,

 4     also from the Attorney General's office.
 5                THE COURT:      Okay.   Good morning.      Anybody else?
 6                Okay.    How about from the City?

 7                MR. SLAGEL:      Good morning, your Honor.         This is Allen
 8     Slagel on behalf of the City.

 9                THE COURT:      Okay.   Good morning, Mr. Slagel.
10                Anybody else from the City?

11                MS. DIXON:     Tyeesha Dixon for the City.
12                THE COURT:     And then how about for the Coalition?
13                MR. FUTTERMAN:       Good morning, your Honor.         This is

14     Craig Futterman, one of the attorneys for the Coalition.
15                THE COURT:      Okay.   Good morning.

16                MS. BEDI:     Good morning, your Honor.         This is Sheila
17     Bedi, also for the Coalition.
18                THE COURT:      Good morning.     Anybody else?

19                MS. DELVIA:      This is Vanessa (inaudible) Office for
20     the Coalition.

21                THE COURT REPORTER:        I'm sorry.     I didn't get your
22     last name.     I got Vanessa.

23                MS. DELVIA:      Delvia.
24                THE COURT REPORTER:        Thank you.
25                THE COURT:      Okay.   Anybody else on the line for the
 Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 6 of 18 PageID #:8100   5



 1     Coalition?

 2                MS. CHOUDHURY:      Your Honor, this is Nusrat Choudhury
 3     of the ACLU of Illinois, and I'm here with my colleague Liz

 4     Jordan.    I can spell my name.          I don't believe that I have
 5     appeared before you before.
 6                THE COURT:      If you wouldn't mind doing that, I'm sure

 7     it will help Kris out a lot.            We can go back to the appearance
 8     forms if you have filed an appearance, but please go ahead.
 9     Thank you.

10                MS. CHOUDHURY:       Sure.     The first name is spelled with

11     an N, like Nancy, -U like umbrella, -S like Sam, -R like
12     Robert, -A like apple, -T like Tom.            Last name is Choudhury.
13     It's spelled C like cat, -H like hat, -U like umbrella, -D like

14     David, -H like hat, -U like umbrella, -R like Robert, and -Y
15     like yellow.

16                Your Honor, I'm the legal director of the ACLU of
17     Illinois, and I will be serving as lead counsel for the ACLU of
18     Illinois in this matter. I believe you may know that Karen

19     Sheley had also transitioned to work for the State, and I'm
20     also here with my colleague Liz Jordan.

21                THE COURT:      Sure.   And I am familiar with Ms. Jordan,
22     and I did not know that Ms. Sheley had -- she has gone on to

23     work where?
24                MS. CHOUDHURY:       She is working for the Illinois
25     Criminal Justice Information Agency, and it is a huge loss to
 Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 7 of 18 PageID #:8101   6




 1     the ACLU of Illinois, but we shall persevere.

 2                THE COURT:     Well, we will certainly miss her, but glad

 3     to have you and Ms. Jordan still on the case here, so thank

 4     you     Is there anybody else who wants to state an appearance

 5     for the record today --

 6                MS. ANTHOLT:      Good morning, your Honor.         This is

 7     Amanda Antholt of the --

 8                THE COURT REPORTER:        I'm sorry.     I can't hear.

 9                THE COURT: Okay.        And I think that was Amanda Anthold

10     also for the Coalition; is that right?

11                MS. ANTHOLT:      Yes, your Honor.       Thank you.

12                THE COURT REPORTER:        Thank you.

13                THE COURT:      Okay.    Great.    And I think I heard

14     Mr. D'Alba.     Mr. D'Alba, is that you?

15                MR. D'ALBA:      Yes, your Honor.       I am here on behalf of

16     the Fraternal Order of Police Chicago Lodge No. 7

17                THE COURT:      Okay.    Thank you.     So we have been at this

18     long enough where I can pick up all of your voices now,

19     although sadly I can't see you all yet, but someday.                Okay.        So

20     if that's everybody, so the motion was filed and I assume that

21     the folks who may wish to respond to it have had a chance to

22     look at it.      I've read the motion, obviously, and I've also

23     talked it over with the monitors.            Anybody from the monitoring

24     team on, too?      I should have asked that.         I think Ms. Hickey is

25     not available this morning, but is there anybody on the
 Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 8 of 18 PageID #:8102   7



 1     monitoring team that wants to speak their presence?

 2                 MS. DECARLO:     Yes, that's correct, your Honor.             This
 3     is Meredith DeCarlo on behalf of the independent monitor,

 4     Maggie Hickey.
 5                 THE COURT:     Okay.   Wonderful.      Thank you.     I'm glad
 6     you're on.     Okay.     So let me ask, Mr. Slagel, you are probably

 7     the first one who is most apt to want to respond to this, but
 8     Mr. Wells, probably the Attorney General may be wishing to

 9     weigh in as well.        So, Mr. Slagel, what says the City?
10                 MR. SLAGEL:     The City would like to file a written

11     response, your Honor, and we would like 28 days to do that.
12                 THE COURT:     So, Mr. Wells, what's the AG's position?
13                 MR. WELLS:     Your Honor, Mary Grieb will be taking the

14     lead for us today, so I'll --
15                 THE COURT:     Okay.   Ms. Grieb, what's the AG's

16     position?
17                 MS. GRIEB:     Good morning again, your Honor.          The
18     coalition's motion raises some very serious issues about the

19     department's practices regarding search warrants and home
20     raids.    As we said in our December letter to the City that was

21     attached as an exhibit to the Attorney General's motion, the
22     Attorney General's Office is concerned about these

23     well -documented accounts of (inaudible) involving mistaken
24     addresses, bad information, excessive force, pointing guns at
25     young children, and disrespectful treatment of residents.                    The
 Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 9 of 18 PageID #:8103   8



 1     fact that these problems appear to disproportionately affect

 2     communities of color makes them even more disturbing to our
 3     office.     With all that said, we would like to see the City's

 4     written response and we ask for 21 days to file our own written
 5     response to that.
 6                 THE COURT:     So if I have got this right, then, the

 7     City wants to file a response, then the AG would like to file a
 8     response to the City's response that may or may not agree with

 9     the Coalition in its entirety, may or may not agree with the
10     City, but it would come at the time of a reply brief, but it

11     would be more of a -- I suppose, Ms. Grieb, you might be
12     responding both to the Coalition and to the City; is that
13     possible?

14                 MS. GRIEB:    That's right, your Honor.          We would like
15     to see the City's position in writing and have time to consider

16     it.
17                 THE COURT:    And, then, who's got the lead for the
18     Coalition on this?       Who should I be asking?

19                 MR. FUTTERMAN:      Hi, Judge Dow.      This is Craig
20     Futterman.

21                 THE COURT:     Okay.   Good.    All right, Mr. Futterman.
22     So I think what I see here is that the AG wants to get both

23     your position and the City's position on the table before the
24     AG files a brief.        I'd certainly allow you to file a reply in
25     support of your motion to what the City is likely to say, but
Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 10 of 18 PageID #:8104 9




 1    do you also want to see the AG's response before you file your

 2    reply?

 3                MR. FUTTERMAN:      Yeah, I guess, your Honor, just to

 4    take one step backwards, if I may.

 5                THE COURT:     Mm-hmm.

 6                MR. FUTTERMAN:      We have been reaching out and -- in

 7    efforts to try to work and meet with the City collaboratively

 8    to work this out for nearly six months, and these issues

 9    continuing have escalated as all have seen.              What we

10    propose -- what we propose, rather than getting immediately

11    into, again, a protracted briefing schedule, would -- if the

12    Court were willing to indulge us, to immediately commence

13    collaborative structured settlement negotiations to try to

14    remedy these violations, and if the Court was so willing, we

15    would agree to enter and continue the enforcement motion to

16    work together to try to remedy these ongoing and serious

17    violations of the consent decree and Constitution.

18                And so what we would most like to see, your Honor, and

19    would ask would be that the City send us a written response to

20    the remedies that we proposed nearly six months ago and

21    attached to the motion as Exhibit B, as they publically

22    represented that they have a plan to represent these issues,

23    and to share them with us so that we could engage in

24    collaborative problem -solving efforts with the Coalition and

25    the Court.      But what we've also seen as these nearly six months
Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 11 of 18 PageID #:8105 10




 1    have passed is that there is an urgent need for court

 2     intervention and supervision because the City has been
 3    unwilling or unable to engage over this entire time without it,

 4    and these violations continue and have escalated in ways that
 5    have caused grievous trauma and harm to all we represent.                  So
 6    proposing that as an alternative process to briefing and then

 7    going into immediate hearing -- hearings afterwards.
 8                THE COURT:     Okay.    Mr.   Futterman, I appreciate that

 9    thought      And here's what I think we ought to do, is do kind of
10    a parallel thing here.         I think it makes sense, unless you all

11    came to me today and said, "We're in agreement that we want to
12    do this collaborative process that was outlined by the
13    Coalition."      If everybody agreed that they wanted to do that, I

14    think I would be willing to do it, even though I'm not sure
15    that this enforcement action is the right way to go here

16    because I think you could put Control F in the consent decree
17    and put "search warrant" as your search term, you might not
18    find it in there.        So I think there's an open question as to

19    whether this can be compelled as an enforcement action under
20    the decree.      And I suspect the City's response will take issue

21    with that.      I don't know where the AG is going to come out on
22     it, but that remains to be seen.

23                I am, as I have said to Ms. Hickey -- and I'm sure it
24    has been conveyed to you that I am willing to sit down to talk
25    with you all to talk about these issues, but I'm not sure that
Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 12 of 18 PageID #:8106 11




 1     I can compel this to be done, and that's what the briefing will

 2    show.    So I think we need to do this on parallel tracks.                  If
 3    you all come to me and say we heard what Mr. Futterman said and

 4    we would like to at least, you know, dip a toe in that water,
 5    as I said to Ms. Hickey, I'm willing to sit down with you guys
 6    and explore that, but until you all come to me willing to dip

 7    the toe in at least, I have to sort out my own authority under
 8    the decree, and that's where the briefing, I think, is going to
 9    help me.

10                I think what's going to make sense here is for you

11    guys to keep talking with the monitor's help.                I'm aware that
12    Judge Williams is going to be supervising an independent
13     investigation with her law firm.           I'm aware that the Inspector

14    General is also hot -to -trot on this issue.             I'm aware that COPA
15    is on the issue, too.         I'm aware that the City Council is on

16    the issue, so there are lots of things going in parallel, but
17     if you all come to me through the Monitor and say we want to
18    sit down and talk about this, I'm always there for you.                  But I

19    think the authority question is one that needs to be explored,
20    and I think it will be best explored in writing.                So

21    Mr. Slagel, 28 days from now is the 23rd of February.                 And
22    then, Ms. Grieb, you wanted 21 after that.               Carolyn, can you

23    help me with that?        That's February 44th, but I don't know what
24    it is in March.
25          (Laughter.)
Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 13 of 18 PageID #:8107 12




 1                THE CLERK:     How many days after the 23rd?

 2                THE COURT:     Twenty-one.      So three weeks after that.

 3                THE CLERK:     Okay, so that's March 16th.

 4                THE COURT:     Mr. Futterman, I am going to give you the

 5    option of filing, then, on the 16th a reply if you want, or you

 6    can have whatever time you want on the other end if you want to

 7    wait for the AG.       You don't have to decide today.           You can

 8    decide later if you want           Is that okay, Mr. Futterman?

 9                MR. FUTTERMAN:      That's fine, your Honor.         That's fine.

10                THE COURT:     Because I don't know what -- you may not

11    know exactly when you want to fire away at what the response is

12    that you get, and I will let you decide whatever -- if you

13    decide you don't want to file a reply on the 16th of March and

14    you'd rather wait to read the AG's, just send Carolyn an email

15    saying when you expect to file your reply after you read the

16    AG' s.

17                MR. FUTTERMAN:      Thank you, your Honor.         Again, our

18    deepest concern is that, as you know, there's a lot of things

19    going on on parallel tracks, and that these violations continue

20    and we just hope -- and we say this publically for all

21    parties -- that we want nothing more than to engage and to do

22    what the consent decree requires and envisions, a collaborative

23    process with community representatives, the AG, and the Monitor

24    and the Court to try to end these constitutional violations and

25    violations of the decree.
Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 14 of 18 PageID #:8108 13




 1                THE COURT:     Right.    And I also know that the Monitor

 2    has been communicating with me quite frequently about what is
 3    going on beyond what I can read in the newspaper about Judge

 4    Williams and Mr. Ferguson, COPA, and the City Council, and, of
 5    course, I'm monitoring that as best I can, but I am a little
 6    more detached, I'm afraid, for better or for worse -- sometimes

 7     it is for better -- than you all are.            So feel free to call my
 8    attention to things that you think are relevant, but I think

 9    there is an authority question here that needs to be sorted out
10    unless you all come to me by agreement.

11                And I will continue through Ms. Hickey to, you know,
12    be available for you guys to make your, you know -- you can
13    tell her what you want to get back to me, and otherwise I'll

14    get it in writing.        And I will, you know, continue to work with
15    you guys on all of these issues across all of these fronts.

16    And I'm sure that Ms. Hickey will be in touch with you all
17    pretty soon on this, but I did want to get this briefing
18    schedule today in case you all don't come to agreement on this,

19     I will need to sort out that threshold authority question, and
20    then I will do that.

21                So I apologize for the delay this morning.              I thank
22    you guys for your patience.          Let me just go one by one since I

23    can't see any of you.
24                Is there anything else that the Attorney General,
25    State of Illinois wanted to bring up today?
Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 15 of 18 PageID #:8109 14




 1                MR. WELLS:     No, your Honor.       Thank you.

 2                THE COURT:     Okay.    Anything else for the City today?
 3                MR. SLAGEL:     No, your Honor.       Thank you.

 4                THE COURT:     Okay.    Coalition?
 5                MR. FUTTERMAN:      Thank you, your Honor, no.          And
 6    appreciate your help, your Honor.

 7                THE COURT:     Anything else         Mr. D'Alba, anything else
 8    for you today, sir?

 9                MR. D'ALBA:     Thank you, your Honor.         The Lodge has, as
10    you know and as you have previously stated, a role with respect

11    to its collective bargaining obligations with the City and the
12    protection of the rights under the Labor Act pursuant to
13    sections -- paragraph 710 and 711.            And there are ongoing

14    discussions right now with the City on issues involving the use
15    of force, discipline of officers, and the operation of the

16    body -worn cameras.       And any conversations that take place
17    between the parties and the Coalition that have an impact on
18    the collective bargaining process are matters of concern to the

19     Lodge, and the Lodge would like to be able to sit in on those
20    negotiations to monitor, to make sure that its rights are

21    preserved.
22                THE COURT:     Now, I don't know what negotiations

23    between the Coalition and the City are going on.                They're not
24    going on with me, at least, at the moment on any of these
25    issues.     But my suggestion would be to raise that
Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 16 of 18 PageID #:8110 15




 1    with -- probably with Mr. Slagel, since he is -- he represents

 2    the other side of your collective bargaining.               I don't know if
 3    he is involved in the collective bargaining at all, and if

 4    there's anything that you think I can rule on by way of a
 5    motion, you're welcome to file it, Mr. D'Alba, but I'm not                       I
 6    am very distant, I think, from these collective bargaining

 7     issues, although I am trying to monitor them myself.                 And I
 8    understand that the General Assembly has put in a bill some

 9    things that might affect some of the statutes that have been
10     raised in the past in discussions about the City's ultimate

11    ability to comply with the terms of the decree because much of
12    what they're going to have to accomplish, they're going to have
13    to accomplish with your clients at the bargaining table.

14                So at the moment, I don't see anything that -- I don't
15    even know what exactly the details of how the Coalition might

16    be talking to the City, but I would sort of raise that through
17    Mr. Slagel for now.        And if you can find an appropriate motion
18    to file, I'm obviously happy to consider them.               But at the

19    moment, all I can say is that the collective bargaining is not
20    in my wheelhouse, even though I realize that the success of the

21    bargaining table will certainly bear heavily on the ability of
22    the City to actually satisfy what's in the decree.                And I have

23    been waiting for a long time, as you all have, for a new
24    collective bargaining agreement to be raised.               This is
25    something that we've been talking about since 2017 is when is
Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 17 of 18 PageID #:8111 16




 1    this coming?      My hope is that it is coming.

 2                I understand there's an arbitration process and all of
 3    that, too.      But it's mostly out of my wheelhouse, Mr. D'Alba,

 4    but if you can think of a way that you need to raise that by
 5    motion, you're welcome to do so.            Okay, sir?
 6                MR. D'ALBA:     Yes, sir, your Honor.         I do want to point

 7    out that we do have on file a set of objections with you in
 8    Docket No. 813, in which the City and COPA entered into a

 9    stipulation that, in my opinion, as stated in our objections,
10    affects issues involving the collective bargaining contract,

11    such as anonymous complaints, affidavit requirements,
12    preliminary investigations, time limits for investigations,
13    witness discussions, and the mediators, and the fact that there

14    could be an agreement reached under your auspices leads us to
15    conclude at the Lodge that that's a concern because that

16    stipulation was reached between COPA and the City without the
17    participation of the Lodge, and that's why we filed those
18    objections.      So a ruling on those objections could be of some

19    help in guiding the parties as to things that they're planning
20    on doing that would impact the collective bargaining

21    negotiations and the agreement.
22                THE COURT:     Okay.    This is 813.      Thank you for

23     reminding me, Mr. D'Alba.         The docket, as you know, is immense
24    and there have been lots of other issues that have come to the
25    front in the last year that I have spent lots of time with the
Case: 1:17-cv-06260 Document #: 932-1 Filed: 02/23/21 Page 18 of 18 PageID #:8112 17




 1    parties on, but I will go back to 813.                             And it looks like there

 2    was a response filed by the City at 818.                               And I think probably
 3    a reply that you guys filed at 834, I think.                                So let me go take

 4    another look at that, Mr. D'Alba.                         Thank you for the reminder.
 5                MR. D'ALBA:     Thank you, your Honor, for giving me the
 6    opportunity.

 7                THE COURT:     Okay.          Anybody else for the good of the
 8    order here today?

 9                Okay.    Marvelous.           It is good to talk to all of you.
10     I hope sometime in 2021 we will be able to go back to showing

11    up in person to hash these issues out, but in the meantime,
12    everybody, please be well, and stay as dry as you can.
13                ALL ATTORNEYS:           Thanks, your Honor.

14          (Proceedings concluded.)
15

16                                 *   *    *   *   *   *   *    *   *   *




17                               CERTIFICATE
18          I certify that the foregoing is a correct transcript from

19    the record of proceedings in the above -entitled matter.
20

21
      /s/Kristin M. Ashenhurst, CSR, RDR, CRR                                February 3, 2021
22    Kristin M. Ashenhurst, CSR, RDR, CRR                                   Date
      Federal Official Court Reporter
23
24
25
